Citation Nr: 0120251	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
following a grant of service connection for traumatic 
arthritis and degenerative disc disease of the low back.

2.  Entitlement to service connection cervical spine 
disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from April 1975 to May 
1995.  

This appeal initially came before the before the Board of 
Veterans' Appeals (Board) from November 1995 rating decision 
in which the RO granted service connection and assigned a 10 
percent evaluation for low back disability.  The veteran 
timely perfected an appeal as to the assigned evaluation.  
The veteran and his spouse testified at hearing on appeal in 
July 1998, before a Member no longer with the Board.  
Subsequently, the veteran perfected an appeal of the November 
1999 denial of service connection for cervical spine 
disability.  In April 2001, the veteran and his wife offered 
testimony before the undersigned Board Member. 

Because the veteran disagreed with the initial rating 
assigned for his low back disability, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board remanded the issue of a 
higher initial rating for the veteran's low back disability, 
for further medical development, in December 1998.  During 
the pendency of the remand, the RO granted an increased 
initial evaluation, to 20 percent for the veteran's 
disability; however, as a higher evaluation for that 
disability is potentially assignable, the claim for a higher 
evaluation remains in appellate status.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).  While the Board's decision on the 
claim for service connection for cervical spine disability is 
set forth below, unfortunately, for the reasons explained in 
the remand following the Board's decision, the question as to 
the appropriate evaluation for the veteran's low back 
disability must be remanded yet again.   

The Board notes that the veteran filed a notice of 
disagreement with RO's November 1999 decision that denied 
entitlement to service connection for hypertension.  A 
statement of the case was issued in June 2000.  However, a 
substantive appeal was not filed.  Thus, this issue is not 
before the Board at this time.  The Board also notes that 
during a hearing held in April 2001, the undersigned advised 
the veteran that this issue was not in appellate status.  It 
is noted, however, that in a letter dated in April 2001, the 
veteran appears to have raised this issue once again.  This 
matter is thus referred to the RO for appropriate action.

Also during the April 2001 hearing, the appellant reported 
that he had recently had  surgery of the lumbar spine, and 
that as a result, he missed 4 months of work.  This raises a 
potential claim for a temporary total rating and the matter 
is referred to the RO for appropriate action.


FINDING OF FACT

The record includes competent evidence indicating that 
disability of the cervical spine, first diagnosed 
approximately two years after separation from service, is 
likely the result of injury sustained in service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, disability of the cervical spine was incurred in 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000);  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that his duties during his 
military career were very physical and that he had minor 
trauma throughout service.  He states that as an officer, he 
did not have the luxury of being able to report to sick bay 
each time he had an injury.  He states that his very 
physically demanding duties, and the every day trauma that he 
sustained (e.g., someone stepping on his head while going 
down the cargo net, or wearing a helmet), as well as the more 
severe injuries (e.g., a repelling accident, a twisting 
injury in the water), caused his current cervical spine 
disorder.  

The veteran's DD Form 214 indicates that his primary 
specialty was as an assault amphibious vehicle officer, 
infantry officer, and embarkation officer.  His service 
medical records do not note any injury to or any disorder of 
the cervical spine.  Service medical records do indicate 
complaints pertaining to and treatment for his low back on 
numerous occasions, since 1984.  For the most part, the 
service medical records do not describe any precipitating 
trauma; they essentially address the symptoms, examination 
findings, treatment, etc., as it pertains to the low back.  
However, there is one treatment record (from St. Mary's in 
Galveston, Texas), dated June 27, 1985, which indicates that 
the veteran was an emergency room referral from June 24, 
1985, and that he had hurt his low back.  The specific manner 
in which he hurt his back was not noted.   

The veteran's post-service medical records include a VA 
examination report, dated in July 1995, which indicates that 
he reported that he sustained several injuries  while on 
active duty service, the first one being sustained in 1984.  
At that time, he was reportedly slammed into the ground while 
coming down a rope from a helicopter.  He also hurt his back 
during a practice water rescue.  The examination report does 
not indicate any abnormalities of the cervical spine.  Review 
of the systems at that time noted that except for the lumbar 
spine, the musculoskeletal review was not contributory.  VA 
examination in November 1996 did not address the cervical 
spine.  

Post-service medical records indicate that the veteran was 
first diagnosed with a cervical spine disorder in June 1997.  
X-rays of the cervical spine showed a good deal of 
osteoarthritic changes.  He had bony spurring and disc space 
narrowing from C4 to C7 with uncovertebral joint spurring.  
MRI of the cervical spine confirmed this and showed a good 
deal of hypertrophic changes in the spinal ligaments.  There 
was a left ventral extradural defect that was mild to 
moderate with questionable mild cord flattening on the left 
at C3-C4.    

In a letter dated in January 2000, one of the veteran's 
treating physicians, Dr. S.M., stated that he had been the 
veteran's family physician since 1997, and that the veteran 
had significant degenerative disc disease, secondary to 
osteoarthritis of his spine, spondylosis, and early elements 
of spinal stenosis.  These findings were confirmed on MRI 
studies.  Dr. S.M. went on to state that the veteran had no 
history of trauma other than that from his military career, 
and that the extent and nature of his disease was compatible 
with his military injuries as the etiology.

In a letter dated in March 2000, Dr. S.M. stated that the 
veteran had well documented lumbar disease consistent with 
his military injuries; that on June 13, 1997, an MRI 
confirmed that he had similar problems with his cervical 
spine; and that it was highly likely that his cervical 
disease was caused by the same process as his lumbar spine 
(i.e., his military injuries).  Dr. S.M. also stated that the 
veteran's disease of the cervical spine was "slow to 
progress and would not just 'arise' 1995-1997."  

A letter from another treating physician, Dr. H., dated in 
January 2001, states that the veteran had been diagnosed 
with, among others, cervical spondylosis and cervical 
radiculitis; Dr. H. opined that the injuries and general wear 
and tear of a physically demanding military career may well 
have had a profound impact upon the veteran's current 
condition.  Dr. H.'s treatment records indicate that the 
veteran underwent numerous diagnostic procedures, which 
showed that he had cervical spondylosis, cervical spinal 
stenosis, and cervical myelopathy.    

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The Board has considered the evidence of record in light of 
the applicable laws and regulations, and finds, that with 
resolution of all reasonable doubt in the veteran's favor, 
service connection for the veteran's cervical spine 
disability is warranted.  

Initially, the Board acknowledges that while no specific 
trauma to the cervical spine has been documented in the 
service records, the veteran has competently asserted that 
(like with his lumbosacral spine), he suffered a series of 
injuries to his upper back, as well.  See Harvey v. Brown, 6 
Vet. App. 390, 393 (1994) (a layperson may testify as to the 
physical manifestations of a disease or injury, or as to an 
incident or event that resulted in a physically observable 
injury).  Moreover, given his military occupational 
specialty, long period of service, and the circumstances 
under which service connection for the low back has been 
established, the Board finds the veteran's assertions as to 
the physical nature of his duties and the every day trauma 
resulting therefrom (to include as regards the upper) appear 
to be credible and consistent with other evidence of record, 
notwithstanding the absence of any documentation of even a 
complaint relative to the cervical spine in service.  
Moreover, the record includes medical opinion to the effect 
that is highly likely that his cervical disease was caused by 
the same process as his lumbar spine (i.e., his military 
injuries).  While the physician was not definitive in his 
opinion as to the etiology of the veteran's current 
disability, the Board construes his opinion as indicating 
that (assuming that such injuries occurred, as asserted), the 
relationship to current disability-diagnosed two years after 
retirement from a period of 20 years of service-is more 
likely than not.  Significantly, there is no medical opinion 
to the contrary.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.  See also Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a grant of service connection for cervical 
spine disability are met.

As final points, the Board notes that on May 7, 2001, the 
Board received additional evidence pertaining to the 
veteran's cervical spine disorder.  The veteran did not 
submit a waiver of RO consideration of the additional 
evidence.  However, since the Board is granting this claim, 
there is no prejudice to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In addition, it is also noted that during the pendency of 
this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which eliminates the well-grounded claim 
requirement, and redefines VA's duties to inform and assist a 
veteran.  While the claim has not been specifically 
adjudicated in light of the change in the law, again, since 
the Board is granting this claim, there is no prejudice to 
the veteran in proceeding with this decision without first 
remanding for compliance with the Act.  


ORDER

Service connection for a disability of the cervical spine is 
granted.


REMAND

During the hearing held before the undersigned Board Member 
in April 2001, the veteran submitted additional medical 
evidence to the Board, waiving consideration by the agency of 
original jurisdiction.  As that evidence is relevant to the 
issue under consideration, the Board generally would accept 
it for consideration in connection with the appeal without 
first referring it to the RO.  See 38 C.F.R. § 20.1304 
(2000).  However, the veteran also submitted additional 
evidence pertaining to low back disability in May 2001 
(within 30 days of the abeyance period granted by the 
undersigned at the hearing for the submission of additional 
evidence); no explicit waiver of RO consideration accompanied 
such evidence.  In accordance with 38 C.F.R. § 20.1304 
(2000), the Board must remand this matter for the RO for 
consideration of the evidence submitted in May 2001.  
However, for the sake of efficiency, and in view of the 
additional development of the issue, as explained below, the 
RO should also consider the evidence submitted at the April 
2001 hearing.

As noted above, the Veterans Claims Assistance Act of 2000 
resulted in significant changes in the law during the 
pendency of this appeal.  In view of such changes, VA must 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

Pursuant to the Board's prior remand, the veteran underwent 
VA examination in connection with his claim in August and 
September 1999.  However, the medical evidence subsequently 
submitted indicates that the veteran's disability may have 
changed (possibly, increased in severity) after that time 
period.  While the September 1999 examiner assessed moderate 
to severe overall low back impairment, records added to the 
claims file after the veteran's most recent Board hearing 
reflects that in April 2000, the veteran had severe 
limitation of motion of the lumbar spine.  Moreover, in 
September 2000, he had surgery on his lumbar spine.  Post-
operative medical records include a January 2001 treatment 
note that indicates that the examination essentially 
consisted of muscle strength testing and testing of deep 
tendon reflexes.  The sacroiliac joint was also noted to be 
tender; however, no range of motion testing was then 
accomplished, and the examiner stated only that the veteran 
had significant improvement of his foot drop since the 
surgery given that he had a complete foot drop before 
surgery.  There are no subsequent post-operative treatment or 
examinations of record to shed any light on the later and/or 
current status of the veteran's disability.  

Because this case involves consideration of the propriety of 
the initial evaluation assigned for low back disability 
following the initial grant of service connection, VA must 
consider whether a higher evaluation is warranted at any 
stage since the effective date of the grant of service 
connection-a practice known as "staged rating."  The RO 
has not explicitly considered staged rating in this case, but 
should do so, in the first instance, to avoid any prejudice 
to the veteran.  See Bernard, 4 Vet. App. at 394.  Moreover, 
given the nature of the RO's review, it is imperative that 
all outstanding medical records pertaining to the low back 
are obtained.  Thus, the RO should provide the veteran with 
the opportunity to submit, or provide him with any necessary 
assistance in obtaining any pertinent post-service medical 
records not already associated with his claims file.  

Thereafter, the Board finds that further examination of the 
veteran's low back, which includes range of motion testing 
and neurological evaluation, would be helpful in ascertaining 
the extent of impairment associated with the low back.  
Findings as to the likely extent of functional loss during 
flare-ups of pain, weakness, and other factors (if possible, 
both between the September 1999 VA examination and the 
veteran's September 2000 surgery, and currently) should also 
be rendered.  See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202-207 (1995).  The appellant is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the appellant.  

The RO should also undertake any other indicated development 
and/or notification action with respect to the claim 
remaining on appeal prior to adjudicating the claim remaining 
on appeal-which, as indicated above, should include 
consideration of the propriety of "staged rating."  The RO 
should also consider all applicable diagnostic codes in 
evaluating the veteran's disability, with appropriate 
discussion of Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 

Accordingly, this matter is hereby REMANDED for the 
following:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
record all of the veteran's pertinent 
outstanding post-service medical records, 
particularly records developed since 
September 1999, those that pertain to the 
low back surgery in September 2000, and 
any post-operative records.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the appellant's claims file, 
and he and his representative so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, with 
neurological consultation, for his low 
back.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to and be reviewed by each 
physician designated to examine the 
appellant.  
All appropriate tests and studies, to 
include x-rays and range of motion 
studies (the latter expressed in degrees, 
with normal ranges provided for 
comparison purposes) should be conducted, 
and all clinical findings should be 
reported in detail.  

The orthopedic examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected back disorder.  In 
addition, the examining physician should 
indicate whether, and to what extent, the 
veteran experiences or has experienced 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
(to the extent possible, both between the 
September 1999 VA examination and the 
veteran's September 2000 surgery, and 
currently).  Also to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The neurologist should describe all of 
the veteran neurological symptoms.  
He/she should indicate the frequency and 
persistency of the veteran's attacks 
attributable to disk impairment, due to 
such symptoms as sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc(s) (to the 
extent possible, both between the 
September 1999 VA examination and the 
veteran's September 2000 surgery, and 
currently).  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

6.  After completion of the requested 
development, and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim 
remaining on appeal in light of all 
pertinent legal authority and evidence, 
to include that all that associated with 
the claims file since the June 2000 
supplemental statement of the case 
(including that submitted to the Board 
during the April 2001 hearing, as well as 
the evidence submitted to the Board in 
May 2001).  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, in evaluating 
the low back disability, appropriate 
consideration should be given to all 
potentially applicable diagnostic codes, 
with appropriate discussion of Esteban 
and the rule against pyramiding; as well 
as whether "staged rating" of the 
veteran's low back disability since the 
effective date of the grant of service 
connection is appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
matters and concerns raised in this 
REMAND.    

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran (and any representative) an 
appropriate supplemental statement of the 
case and afford him (them) the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



